Luke, J.
Where one has been convicted of arson on circumstantial evidence establishing the corpus delicti as alleged in the indictment, and on the direct testimony of witnesses tending to show that, shortly before the burning, the accused stated to a confidential friend that he was about to commit the act, and confessed, on the morning after, that he had in fact committed it, and, before being accused, requested that friend to help him prove an alibi in the event he should be accused, and where the court was not requested to instruct the jury as to the weight of circumstantial evidence, the verdict will not be set aside for the court’s failure to instruct the jury upon that point. Cooner v. State, 16 Ga. App. 539 (4) (85 S. E. 688). The assignments of error not dealt with above are without novelty or merit.

Judgment affirmed.


Broyles, G. J., concurs. Bloodworth, J., absent on account of illness.